 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TYRONE THOMPSON,                                  No. 2:19-cv-1651-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    BICK, et al.,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding without counsel in an action brought under 42 U.S.C.

18   § 1983, seeks leave to proceed in forma pauperis. ECF No. 2.

19                                Application to Proceed In Forma Pauperis

20          Plaintiff’s application makes the showing required by 28 U.S.C. § 1915(a)(1) and (2).

21   Accordingly, by separate order, the court directs the agency having custody of plaintiff to collect

22   and forward the appropriate monthly payments for the filing fee as set forth in 28 U.S.C.

23   § 1915(b)(1) and (2).

24                                             Screening Order

25          Federal courts must engage in a preliminary screening of cases in which prisoners seek

26   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

27   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion

28   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which
                                                        1
 1   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such
 2   relief.” Id. § 1915A(b).
 3          Here, plaintiff has filed a complaint followed by a “supplemental” complaint and an
 4   “Exhibit 1.” See ECF Nos. 1, 5 & 6. The original complaint includes allegations dating back to
 5   the year 2014 and the supplemental complaint picks up with events that allegedly occurred in
 6   June of 2019. See id. It is evident from plaintiff’s filings that he wishes to amend or add to his
 7   original complaint in a piecemeal fashion through his separate filings. This, however, is not the
 8   proper procedure for amending a complaint.
 9          Plaintiff may not amend his complaint in a piecemeal fashion by filing separate
10   documents that are intended to be read together as a single complaint. If plaintiff wishes to add,
11   omit, or correct information in the operative complaint, he must file an amended complaint that is
12   complete within itself. This is because an amended complaint supersedes any earlier filed
13   complaint, and once an amended complaint is filed, the earlier filed complaint no longer serves
14   any function in the case. See Forsyth v. Humana, 114 F.3d 1467, 1474 (9th Cir. 1997) (the
15   “‘amended complaint supersedes the original, the latter being treated thereafter as non-existent.’”)
16   (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967)). Plaintiff’s complaint (and the intended
17   supplement thereto) is therefore dismissed with leave to amend in accordance with the
18   requirements set forth in this order.
19          Plaintiff is cautioned that any amended complaint must identify as a defendant only
20   persons who personally participated in a substantial way in depriving him of his constitutional
21   rights. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the
22   deprivation of a constitutional right if he does an act, participates in another’s act or omits to
23   perform an act he is legally required to do that causes the alleged deprivation).
24          The amended complaint must also contain a caption including the names of all defendants.
25   Fed. R. Civ. P. 10(a).
26          Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
27   George, 507 F.3d at 607. Nor, as he was warned above, may he bring multiple, unrelated claims
28   against more than one defendant. Id.
                                                         2
 1             Any amended complaint should be as concise as possible in fulfilling the above
 2   requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
 3   background which has no bearing on his legal claims. He should also take pains to ensure that his
 4   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
 5   and organization. Plaintiff should carefully consider whether each of the defendants he names
 6   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
 7   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
 8                                                 Conclusion
 9             Accordingly, it is ORDERED that:
10             1.     Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is GRANTED;
11             2.     Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected
12   in accordance with the notice to the California Department of Corrections and Rehabilitation filed
13   concurrently herewith;
14             3.     Plaintiff’s complaint and supplemental complaint (ECF Nos. 1, 5 & 6) are
15   dismissed with leave to amend within 30 days from the date of service of this order; and
16             4.     Failure to comply with any part of this this order may result in dismissal of this
17   action.
18   DATED: April 13, 2020.
19

20

21

22

23

24

25

26

27

28
                                                         3
